United States Court of Appeals
                         For the First Circuit


Nos. 18-1671, 18-1746, 18-1787

                   AURELIUS INVESTMENT, LLC, ET AL.,
                              Appellants,

                                   v.

                  COMMONWEALTH OF PUERTO RICO, ET AL.,
                               Appellees.
                          ____________________

                 ASSURED GUARANTY CORPORATION, ET AL.,
                              Appellants,

                                   v.

           FINANCIAL OVERSIGHT AND MANAGEMENT BOARD, ET AL.,
                               Appellees.
                          ____________________

    UNIÓN DE TRABAJADORES DE LA INDUSTRIA ELÉCTRICA Y RIEGO (UTIER),
                               Appellant,

                                   v.

             PUERTO RICO ELECTRIC POWER AUTHORITY, ET AL.,
                               Appellees.


             APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

            [Hon. Laura Taylor Swain,* U.S. District Judge]

	




*    Of the Southern District of New York, sitting by designation.
                              Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Theodore B. Olson, with whom Matthew D. McGill, Helgi C.
Walker, Lucas C. Townsend, Lochlan F. Shelfer, Jeremy M.
Christiansen, and Gibson, Dunn & Crutcher LLP were on brief, for
appellants Aurelius Investment, LLC and Assured Guaranty
Corporation.
     Rolando Emmanuelli-Jiménez, with whom Jessica E. Méndez-
Colberg, Yasmín Colón-Colón, and Bufete Emmanuelli, C.S.P. were on
brief, for appellant UTIER.
     Donald B. Verrilli, Jr., with whom Ginger D. Anders, Chad I.
Golder, Sarah G. Boyce, Rachel G. Miller-Ziegler, Munger, Tolles
& Olson LLP, Martin J. Bienenstock, Stephen L. Ratner, Timothy W.
Mungovan, Mark D. Harris, Chantel L. Febus, Proskauer Rose LLP,
Hermann D. Bauer, Ubaldo M. Fernández, and O'Neill & Borges LLC
were on brief, for appellee The Financial Oversight and Management
Board for Puerto Rico.
Walter Dellinger, Peter Friedman, John J. Rapisardi, William J.
Sushon, and O'Melveny & Myers LLP on brief, for The Puerto Rico
Fiscal Agency and Financial Advisory Authority.
     Jeffrey B. Wall, with whom Laura E. Myron, Attorney, Appellate
Staff, Civil Division, U.S. Department of Justice, Joseph H. Hunt,
Assistant Attorney General, Thomas G. Ward, Deputy Assistant
Attorney General, Mark R. Freeman, Michael S. Raab, and Michael
Shih, Attorneys, Appellate Staff, Civil Division, were on brief,
for appellee the United States.
     José A. Hernández-Mayoral, with whom Rafael Hernández-Colón,
and Héctor Ferrer-Ríos, were on brief, as amicus curiae, for the
Popular Democratic Party of Puerto Rico and its President.
     Jorge Martínez-Luciano, with whom Emil Rodríguez-Escudero,
M.L. & R.E. Law Firm, Aníbal Acevedo-Vilá and Law Office Aníbal
Acevedo-Vilá were on brief, as amici curiae.
     Luc A. Despins and Paul Hastings LLP on brief, for The
Official Committee of Unsecured Creditors of All Puerto Rico Title
III Debtors.
     Ian Heath Gershengorn, Lindsay C. Harrison, William K.
Dreher, Catherine Steege, Melissa Root, Robert Gordon, Richard
Levin, A.J. Bennazar-Zequeira, and Bennazar, García, & Milián,
C.S.P. on brief, for The Official Committee of Retired Employees
of the Commonwealth of Puerto Rico.


                               -2-	
     Charles J. Cooper, Michael W. Kirk, Howard C. Nielson, Jr.,
John D. Ohlendorf, Haley N. Proctor, Cooper & Kirk, PLLC, Rafael
Escalera, Carlos R. Rivera-Ortiz, Sylvia M. Arizmendi-López de
Victoria, and Reichard & Escalera on brief, for Creditors-
Appellees the Cofina Senior Bondholders' Coalition.
     Manuel A. Rodríguez-Banchs, and Matthew S. Blumin, on brief,
for appellee American Federal of State, County & Municipal
Employees.




                        February 15, 2019




                               -3-
            TORRUELLA, Circuit Judge.             The matter before us arises

from the restructuring of Puerto Rico's public debt under the 2016

Puerto Rico Oversight, Management, and Economic Stability Act

("PROMESA").     This time, however, we are not tasked with delving

into the intricacies of bankruptcy proceedings.                   Instead, we are

required to square off with a single question of constitutional

magnitude:     whether     members     of       the   Financial    Oversight   and

Management     Board     created     by     PROMESA     ("Board    Members")   are

"Officers of the United States" subject to the U.S. Constitution's

Appointments Clause.        Title III of PROMESA authorizes the Board

to initiate debt adjustment proceedings on behalf of the Puerto

Rico government, and the Board exercised this authority in May

2017.      Appellants seek to dismiss the Title III proceedings,

claiming the Board lacked authority to initiate them given that

the Board Members were allegedly appointed in contravention of the

Appointments Clause.

            Before we can determine whether the Board Members are

subject to the Appointments Clause, we must first consider two

antecedent questions that need be answered in sequence, with the

answer to each deciding whether we proceed to the next item of

inquiry.     The first question is whether, as decided by the district

court and claimed by appellees, the Territorial Clause displaces

the Appointments Clause in an unincorporated territory such as


                                          -4-
Puerto Rico.      If the answer to this first question is "no," our

second area of discussion turns to determining whether the Board

Members are "Officers of the United States," as only officers of

the federal government fall under the purview of the Appointments

Clause.    If the answer to this second question is "yes," we must

then   determine    whether   the   Board      Members   are   "principal"    or

"inferior" United States officers, as that classification will

dictate how they must be appointed pursuant to the Appointments

Clause.     But before we enter fully into these matters, it is

appropriate that we take notice of the developments that led to

the present appeal.

                                  BACKGROUND

            The    centerpieces     of   the    present    appeals    are    two

provisions of the Constitution of the United States.                 The first

is Article II, Section 2, Clause 2, commonly referred to as the

"Appointments Clause," which establishes that:

          [The President] . . . shall nominate, and by and with
          the Advice and Consent of the Senate, shall appoint
          . . . all other Officers of the United States, whose
          Appointments are not herein otherwise provided for,
          and which shall be established by Law: but the
          Congress may by Law vest the Appointment of such
          inferior Officers, as they think proper, in the
          President alone, in the Courts of Law, or in the Heads
          of Departments.

U.S. Const. art. II, § 2, cl. 2.
	



                                     -5-
              The second is Article IV, Section 3, Clause 2, or the

"Territorial        Clause,"   providing     Congress   with    the    "power   to

dispose of and make all needful Rules and Regulations respecting

the Territory . . . belonging to the United States."                  U.S. Const.

art. IV, § 3, cl. 2.

        A.   Puerto Rico's Financial Crisis

              The interaction between these two clauses comes into

focus    because     of   events   resulting    from    the   serious    economic

downfall that has ailed the Commonwealth of Puerto Rico since the

turn of the 21st Century, see Center for Puerto Rican Studies,

Puerto       Rico    in   Crisis    Timeline,     Hunter       College    (2017),

https://centropr.hunter.cuny.edu/sites/default/files/PDF_Publica

tions/Puerto-Rico-Crisis-Timeline-2017.pdf; see generally Juan R.

Torruella, Why Puerto Rico Does Not Need Further Experimentation

with Its Future: A Reply to the Notion of "Territorial Federalism",

131 Harv. L. Rev. F. 65 (2018), and its Governor's declaration in

the summer of 2015 that the Commonwealth was unable to meet its

estimated $72 billion public debt obligation, see Michael Corkery

& Mary Williams Walsh, Puerto Rico's Governor Says Island's Debts

Are "Not Payable", N.Y. Times (June 28, 2015), https://www.nytimes

.com/2015/06/29/business/dealbook/puerto-ricos-governor-says-

islands-debts-are-not-payable.html.             This obligation developed,

in substantial part, from the triple tax-exempt bonds issued and


                                       -6-
sold to a large variety of individual and institutional investors,

not only in Puerto Rico but also throughout the United States.1

Given the unprecedented expansiveness of the default in terms of

total debt, the number of creditors affected, and the creditors'

geographic       diversity,    it     became     self-evident     that   the

Commonwealth's insolvency necessitated a national response from

Congress.     Puerto Rico's default was of particular detriment to

the municipal bond market where Commonwealth bonds are traded and

upon which state and local governments across the United States

rely to finance many of their capital projects.            See Nat'l Assoc.

of Bond Lawyers, Tax-Exempt Bonds: Their Importance to the National

Economy    and   to   State   and   Local   Governments   5   (Sept.   2012),

https://www.nabl.org/portals/0/documents/NABL_White_Paper.pdf.

             From 1938 until 1984, Puerto Rico was able, like all

other U.S. jurisdictions, to seek the protection of Chapter 9 of

the U.S. Bankruptcy Code when its municipal instrumentalities ran

into financial difficulties.         See Franklin Cal. Tax-Free Trust v.

Puerto Rico, 805 F.3d 322, 345-50 (1st Cir. 2015) (Torruella, J.,

concurring).     But without any known or documented explanation, in

1984,     Congress    extirpated     from      the   Bankruptcy   Code    the


1  Since 1917 Congress has authorized exemption of Puerto Rico
bonds from taxation by the federal, state, and municipal
governments. See An Act to provide a civil government for Porto
Rico, and for other purposes, ch. 145, § 3, 39 Stat. 953 (1917).


                                      -7-
availability of this relief for the Island.          Id. at 350.      In an

attempt to seek self-help, and amidst the Commonwealth's deepening

financial crisis, the Puerto Rico Legislature passed its own

municipal bankruptcy legislation in 2014.       See Puerto Rico Public

Corporation Debt Enforcement and Recovery Act of 2014, 2014 P.R.

Laws Act No. 71; see generally Lorraine S. McGowen, Puerto Rico

Adopts a Debt Recovery Act for Its Public Corporations, 10 Pratt's

J. Bankr. L. 453 (2014).      The Commonwealth's self-help journey,

however, was cut short by the Supreme Court in Puerto Rico v.

Franklin   Cal.   Tax-Free   Tr.,    136 S. Ct. 1938    (2016),   which

invalidated the Puerto Rico bankruptcy statute.            Coincidentally,

the Supreme Court decided Franklin Cal. on June 13, 2016 -- seven

days before the following congressional intervention into this

sequence of luckless events.

     B.    Congress Enacts PROMESA

            On June 30, 2016, Congress's next incursion into Puerto

Rico's economic fortunes took place in the form of Public Law 114-

187, the Puerto Rico Oversight, Management, and Economic Stability

Act (PROMESA),2 48 U.S.C. § 2101 et seq., which Congress found

necessary to deal with Puerto Rico's "fiscal emergency" and to



2  Since its proposed enactment this legislation has been labeled
by the acronym "PROMESA," which in the Spanish language stands for
"promise."


                                    -8-
help mitigate the Island's "severe economic decline."          See id.

§ 2194(m)(1).      Congress identified the Territorial Clause as the

source of its authority to enact this law.       See id. § 2121(b)(2).

            To implement PROMESA, Congress created the Financial

Oversight and Management Board of Puerto Rico (the "Board").

Congress charged the Board with providing independent supervision

and control over Puerto Rico's financial affairs and helping the

Island "achieve fiscal responsibility and access to the capital

markets."    Id. § 2121(a).     In so proceeding, Congress stipulated

that the Board was "an entity [created] within the territorial

government" of Puerto Rico, id. § 2121(c)(1), which "shall not be

considered    to    be   a   department,   agency,   establishment,   or

instrumentality of the Federal Government," id. § 2121(c)(2), and

that it was to be funded entirely from Commonwealth resources, id.

§ 2127.3

            Although PROMESA places the Board "within" the Puerto

Rico territorial government, Section 108 of PROMESA, which is

labeled "Autonomy of Oversight Board," id. § 2128, precludes the

Puerto Rico Governor and Legislature from exercising any power or

authority over the so-called "territorial entity" that PROMESA



3  A new account -- under the Board's exclusive control -- was
required to be established by the Puerto Rico government within
its Treasury Department to fund Board operations.


                                   -9-
creates.   Instead, it subordinates the Puerto Rico territorial

government to the Board, as it unambiguously pronounces that:

           (a) . . . Neither        the    Governor    nor    the
           Legislature may --

                   (1)   exercise   any  control,  supervision,
                   oversight, or review over the . . . Board or
                   its activities; or

                   (2) enact, implement, or enforce any statute,
                   resolution, policy, or rule that would impair
                   or defeat the purposes of this chapter, as
                   determined by the . . . Board.

Id. § 2128(a).

           PROMESA also provides additional authority and powers to

the Board with similarly unfettered discretion.               For example,

Section 101(d)(1)(A) grants the Board, "in its sole discretion at

such time as the . . . Board determines to be appropriate," the

designation   of    "any   territorial    instrumentality     as    a   covered

territorial instrumentality that is subject to the requirements of

[PROMESA]."    Id. § 2121(d)(1)(A).         Under Section 101(d)(1)(B),

the Board, "in its sole discretion," may require the Governor of

Puerto Rico to submit "such budgets and monthly or quarterly

reports regarding a covered territorial instrumentality as the

. . . Board determines to be necessary . . ."         Id. § 2121(d)(1)(B).

Pursuant to Section 101(d)(1)(C), the Board is allowed, "in its

sole discretion," to require separate budgets and reports for

covered    territorial        instrumentalities       apart        from     the


                                   -10-
Commonwealth's budget, and to require the Governor to develop said

separate documents. Id. § 2121(d)(1)(C). Per Section 101(d)(1)(D),

the "Board may require, in its sole discretion," that the Governor

"include a covered territorial instrumentality in the applicable

Territory    Fiscal   Plan."     Id.    § 2121(d)(1)(D).       Further,    as

provided in Section 101(d)(1)(E), the Board may, "in its sole

discretion," designate "a covered territorial instrumentality to

be the subject of [a separate] Instrumentality Fiscal Plan."              Id.

§ 2121(d)(1)(E).      Finally, Section 101(d)(2)(A) bestows upon the

Board, again "in its sole discretion, at such time as the . . .

Board determines to be appropriate," the authority to "exclude any

territorial instrumentality from the requirements of [PROMESA]."

Id. § 2121(d)(2)(A).

            PROMESA also requires the Board to have an office in

Puerto Rico and elsewhere as it deems necessary, and that at any

time the United States may provide the Board with use of federal

facilities and equipment on a reimbursable or non-reimbursable

basis.      Id. § 2122.    Additionally, Section 103(c) waives the

application of Puerto Rico procurement laws to the Board, id.

§ 2123(c), while Section 104(c) authorizes the Board to acquire

information    directly   from   both    the   federal   and   Puerto   Rico

governments without the usual bureaucratic hurdles, id. § 2124(c).

Moreover, the Board's power to issue and enforce compliance with


                                   -11-
subpoenas is to be carried out in accordance with Puerto Rico law.

Id. § 2124(f).4   Finally, PROMESA directs the Board to ensure that

any laws prohibiting public employees from striking or engaging in

lockouts be strictly enforced.       Id. § 2124(h).

          We   thus   come     to   PROMESA's     Title III,   the   central

provision of this statute, which creates a special bankruptcy

regime allowing the territories and their instrumentalities to

adjust their debt.       Id. §§ 2161-77.         This new bankruptcy safe

haven applies to territories more broadly than Chapter 9 applies

to   states    because    it    covers     not    just   the   subordinate

instrumentalities of the territory, but also the territory itself.

Id. § 2162.

          An important provision of PROMESA's bankruptcy regime is

that the Board serves as the sole representative of Puerto Rico's

government in Title III debtor-related proceedings, id. § 2175(b),

and that the Board is empowered to "take any action necessary on

behalf of the debtor" -- whether the Commonwealth government or

any of its instrumentalities -- "to prosecute the case of the

debtor," id. § 2175(a).

	


4  We note that 48 U.S.C. § 2124(f)(1) makes reference to the
Puerto Rico Rules of Civil Procedure of 1979, 32 L.P.R.A. App. III,
even though those rules were repealed and replaced by the Puerto
Rico Rules of Civil Procedure of 2009, 32 L.P.R.A. App. V.


                                    -12-
     C.    Appointment of Members to PROMESA's Board

            PROMESA establishes that the "Board shall consist of

seven members appointed by the President," who must comply with

federal conflict of interest statutes.   Id. § 2121(e)(1)(A).5   The

Board's membership is divided into six categories, labelled A

through F, with one member for Categories A, B, D, E, and F, and

two members for Category C.    Id. § 2121(e)(1)(B).6   The Governor

of Puerto Rico, or his designee, also serves on the Board, but in

an ex officio, non-voting capacity.        Id. § 2121(e)(3).     The

Board's duration is for an indefinite period, at a minimum four

years and likely more, given the certifications that Section 209

of PROMESA requires.7


5   Section 2121(e)(1)(A) of PROMESA cross-references section
2129(a), which, for its part, incorporates 18 U.S.C. § 208's
dispositions governing conflicts of interest.
6  As will be discussed in detail below, the assigned category
affects a prospective Board member's eligibility requirements and
appointment procedure.
7  Section 209 of PROMESA states that the Board shall terminate
when it certifies that:

     (1) the applicable territorial government has adequate
     access to short-term and long-term credit markets at
     reasonable interest rates to meet the borrowing needs of
     the territorial government; and

     (2) for at least 4 consecutive fiscal years --

          (A) the territorial government   has developed its
          Budgets   in   accordance with    modified  accrual
          accounting standards; and


                                -13-
          Pursuant to Section 101(f) of PROMESA, individuals are

eligible for appointment to the Board only if they:

       (1) ha[ve] knowledge and expertise in finance,
       municipal bond markets, management, law, or the
       organization or operation of business or government;
       and

       (2) prior to appointment, [they are] not an officer,
       elected official, or employee of the territorial
       government, a candidate for elected office of the
       territorial government, or a former elected official
       of the territorial government.

Id. § 2121(f).   In addition, there are certain primary residency

or primary business place requirements that must be met by some of

the Board Members.   Id. § 2121(e)(2)(B)(i), (D) (requiring that

the Category A Board Member "maintain a primary residence in the

territory or have a primary place of business in the territory").

          Of   particular   importance   to    our    task   at   hand    is

Section 101(e)(2)(A),   which   outlines      the    procedure    for    the

appointment of the Board Members:

     (A) The President shall appoint the individual members
     of the . . . Board of which --

       (i) the Category A member should be selected from a
       list of individuals submitted by the Speaker of the
       House of Representatives;

       (B) the expenditures made by the territorial
       government during each fiscal year did not exceed the
       revenues of the territorial government during that
       year, as determined in accordance with modified
       accrual accounting standards.

48 U.S.C. § 2149.


                                -14-
         (ii) the Category B member should be selected from a
         separate,   non-overlapping   list  of   individuals
         submitted   by   the  Speaker   of   the  House   of
         Representatives;

         (iii) the Category C member should be selected from a
         list submitted by the Majority Leader of the Senate;

         (iv) the Category D member should be selected from a
         list submitted by the Minority Leader of the House of
         Representatives;

         (v) the Category E member should be selected from a
         list submitted by the Minority leader of the Senate;
         and

         (vi) the category F member may be selected in the
         President's sole discretion.

Id. § 2121(e)(2)(A).

            In synthesis, pursuant to this scheme, six of the seven

Board Members shall be selected by the President from the lists

provided by House and Senate leadership, with PROMESA allowing the

President    to    select   the    seventh    member    at    his    or   her   sole

discretion.       Senatorial advice and consent is not required if the

President makes the appointment from one of the aforementioned

lists.     Id. § 2121(e)(2)(E).       In theory, the statute allows the

President to appoint a member to the Board who is not on the lists,

in which case, "such an appointment shall be by and with the advice

and consent of the Senate."         Id.    Consent by the Senate had to be

obtained    by    September   1,    2016     so   as   to    allow   an   off-list

appointment, else the President was required to appoint directly


                                      -15-
from the lists.    And because the Senate was in recess for all but

eight   business   days   between    enactment   of   the   statute   and

September 1, one might conclude that, in practical effect, the

statute forced the selection of persons on the list.

          As was arguably inevitable, on August 31, 2016, the

President chose all Category A through E members from the lists

submitted by congressional leadership and appointed the Category F

member at his sole discretion.8


8  President Obama Announces the Appointment of Seven Individuals
to the Financial Oversight and Management Board for Puerto Rico,
The White House Off. of the Press Sec'y (Aug. 31, 2016),
https://obamawhitehouse.archives.gov/the-press-office/2016/08/
31/president-obama-announces-appointment-seven-individuals-
financial. The appointees included Andrew G. Biggs, a resident
scholar at the American Enterprise Institute, and former holder of
multiple   high   ranking   positions   in  the   Social   Security
Administration; José B. Carrión III, an experienced insurance
industry executive from Puerto Rico and the President and Principal
Partner of HUB International CLC, LLC, which operates therein;
Carlos M. García, a resident of Puerto Rico, the Chief Executive
Officer of BayBoston Managers LLC, Managing Partner of BayBoston
Capital LP, who formerly served as Senior Executive Vice President
and board member at Santander Holdings USA, Inc. (2011-2013), among
other executive posts at Santander entities (1997-2008), and as
Chairman of the Board, President, and CEO of the Government
Development Bank for Puerto Rico (2009-2011); Arthur J. González,
a Senior Fellow at the New York University School of Law and former
U.S. Bankruptcy Judge in the Southern District of New York (1995-
2002); José R. González, CEO and President of the Federal Home
Loan Bank of New York, which he joined in 2013, former Chief
Executive Officer and President of Santander Bancorp (2002-2008),
and President of Santander Securities Corporation (1996-2001) and
the Government Development Bank of Puerto Rico (1986-1989); Ana J.
Matosantos, President of Matosantos Consulting, former Director of
the State of California's Department of Finance (2009-2013) and
Chief Deputy Director for Budgets (2008-2009); and, David A. Skeel
Jr., professor of Corporate Law at the University of Pennsylvania

                                    -16-
             It is undisputed that the President did not submit any

of the Board member appointments to the Senate for its advice and

consent prior to the Board Members assuming the duties of their

office, or, for that matter, at any other time.

      D.   Litigation Before the District Court

             In    May     2017,   the    Board   initiated      Title III    debt

adjustment proceedings on behalf of the Commonwealth in the U.S.

District Court for the District of Puerto Rico.                   See Title III

Petition, In re Commonwealth of P.R., Bankruptcy Case No. 17-BK-

3283 (LTS) (D.P.R. May 3, 2017).             This was followed by the filing

of   several      other    Title III     proceedings    on   behalf    of   various

Commonwealth        government      instrumentalities.           See    Title III

Petitions in:       In re P.R. Sales Tax Fin. Corp. (COFINA), Bankruptcy

Case No. 17-BK-3284 (LTS) (D.P.R. May 5, 2017); In re Emps. Ret.

Sys. of the Gov't of the Commonwealth of P.R. (ERS), 17-BK-3566

(LTS) (D.P.R. May 21, 2017); In re P.R. Highways and Transp. Aut.

(HTA); Bankruptcy Case No. 17-BK-3567 (LTS) (D.P.R. May 21, 2017);

In re P.R. Elec. Power Auth. (PREPA) [hereinafter In re PREPA],

Bankruptcy     Case       No.   17-BK-4780   (LTS)     (D.P.R.   Jul. 7,     2017).

Thereafter, some entities -- now the appellants before us -- arose




Law School, which he joined in 1999.


                                         -17-
in   opposition   to   the   Board's   initiation   of    debt   adjustment

proceedings on behalf of the Commonwealth.

           Among the challengers are Aurelius Investment, LLC, et

al. and Assured Guaranty Corporation, et al. ("Aurelius").          Before

the district court, Aurelius argued that the Board lacked authority

to initiate the Title III proceeding because its members were

appointed in violation of the Appointments Clause and the principle

of separation of powers.         The Board rejected this argument,

positing that its members were not "Officers of the United States"

within the meaning of the Appointments Clause, and that the Board's

powers were purely local in nature, not federal as would be needed

to qualify for Appointments Clause coverage.             The Board further

argued that, in any event, the Appointments Clause did not apply

even if the individual members were federal officers, because they

exercised authority in Puerto Rico, an unincorporated territory

where the Territorial Clause endows Congress with plenary powers.

This, according to the Board, exempted Congress from complying

with the Appointments Clause when legislating in relation to Puerto

Rico.   In the alternative, the Board argued that the Board Members'

appointment did not require Senate advice and consent because they

were "inferior officers."      The United States intervened on behalf

of the Board, pursuant to 28 U.S.C. § 2403(a), to defend the




                                   -18-
constitutionality of PROMESA and the validity of the appointments

and was generally in agreement with the Board's contentions.

             The    other    challenger      to   the       Board's   appointments

process, and an appellant here, is the Unión de Trabajadores de la

Industria    Eléctrica      y    Riego   ("UTIER"),     a    Puerto   Rican   labor

organization that represents employees of the government-owned

electric power company, the Puerto Rico Electric Power Authority

("PREPA").     The Board had also filed a Title III petition on behalf

of PREPA, see In re PREPA, supra, which led the UTIER to file an

adversary proceeding as a party of interest before the District

Court in which it raised substantially the same arguments as

Aurelius regarding the Board Members' defective appointment, see

Unión de Trabajadores de la Industria Eléctrica y Riego v. P.R.

Elec. Power Auth., No. 17-228 (LTS) (D.P.R. Aug. 15, 2018); see

also    Adversary Complaint, Unión de Trabajadores de la Industria

Eléctrica y Riego v. P.R. Elec. Power Auth., No. 17-229 (LTS)

(D.P.R. Aug. 7, 2017) (describing the terms of the UTIER-PREPA

collective bargaining agreement).

       E.   The District Court's Opinion

             The district court, in separate decisions, ruled against

Aurelius and UTIER and rejected their motions to dismiss the

Board's     Title   III     petitions.       In   re    Commonwealth     of   P.R.,

Bankruptcy    Case    No.       17-BK-3283   (LTS)     (D.P.R.    July 3,     2018);


                                         -19-
Assured Guar. Mun. Corp. v. Fin. Oversight and Mgmt. Bd. for P.R.,

No. 18-87 (LTS) (D.P.R. Aug. 3, 2018); UTIER v. PREPA, No. 17-228

(LTS).     In brief, the district court determined that the Board is

an instrumentality of the Commonwealth government established

pursuant    to   Congress's   plenary   powers      under   the   Territorial

Clause, that Board Members are not "Officers of the United States,"

and that therefore there was no constitutional defect in the method

of their appointment.      The court arrived at this conclusion after

considering      the   jurisprudence    and    practice     surrounding   the

relationship     between   Congress    and    the   territories,   including

Puerto Rico, along with Congress's intent with regards to PROMESA.

             The district court based its ruling on the premise that

"the Supreme Court has long held that Congress's power under [the

Territorial Clause] is both 'general and plenary.'"                   Such a

plenary authority is what, according to the district court, allows

Congress to "establish governmental institutions for territories

that are not only distinct from federal government entities but

include features that would not comport with the requirements of

the Constitution if they pertained to the governance of the United

States."    The district court further pronounced that Congress "has

exercised [its plenary] power with respect to Puerto Rico over the

course of nearly 120 years, including the delegation to the people




                                   -20-
of Puerto Rico elements of its . . . Article IV authority by

authorizing a significant degree of local self-governance."

             The district court also relied on judicial precedents

holding that Congress may create territorial courts that do not

"incorporate the structural assurances of judicial independence"

provided for in Article III of the Constitution -- namely, life

tenure and protection against reduction in pay -- as decisive

authority.     From the perdurance of these non-Article III courts

across the territories (excepting, of course, Puerto Rico which

although still an unincorporated territory has had, since 1966, an

Article III court),9 the district court reasoned that "Congress

can   thus   create   territorial    entities   that   are   distinct   in

structure, jurisdiction, and powers from the federal government."



9  Act of Sept. 12, 1966, Public Law 89-571, 80 Stat. 764 (granting
judges appointed to the District of Puerto Rico the same life
tenure and retirement rights granted to judges of all other United
States district courts); see also Examining Bd. of Engineers,
Architects & Surveyors v. Flores de Otero, 426 U.S. 572, 594 n.26
(1976) ("The reason given [by Congress] for [Public Law 89-571]
was that the Federal District Court in Puerto Rico 'is in its
jurisdiction, powers, and responsibilities the same as the U. S.
district courts in the (several) States.'" (quoting S. Rep. No.
89-1504 at 2 (1966))); Igartúa-De La Rosa v. United States, 417
F.3d 145, 169 (1st Cir. 2005) (en banc) (Torruella, J., dissenting)
("An Article III District Court sits [in Puerto Rico], providing
nearly one-third of the appeals filed before [the Court of Appeals
for the First Circuit], which sits in Puerto Rico at least twice
a year, also in the exercise of Article III power."); United States
v. Santiago, 23 F. Supp. 3d 68, 69 (D.P.R. Feb. 12, 2014)
(collecting cases and scholarly articles).


                                    -21-
           Turning to the relationship between Congress and Puerto

Rico, the district court noted that "Congress has long exercised

its Article IV plenary power to structure and define governmental

entities   for   the     island,"       in     reference     to        the    litany     of

congressional acts that have shaped Puerto Rico's local government

since 1898, including the Treaty of Paris of 1898, the Foraker Act

of 1900, the Jones-Shafroth Act of 1917, and Public Law 600 of

1950.

           Furthermore, with regards to PROMESA and its Board, the

district court afforded "substantial deference" to "Congress's

determination    that    it    was    acting     pursuant        to    its    Article IV

territorial powers in creating the . . . Board as an entity of the

government of Puerto Rico."           The district court then proceeded to

consider   whether     Congress       can    create   an    entity          that    is   not

inherently federal.        It concluded in the affirmative, because

finding otherwise would "ignore[] both the plenary nature of

congressional    power        under     Article IV         and        the    well-rooted

jurisprudence    . . .    establish[ing]          that     any    powers       of    self-

governance exercised by territorial governments are exercised by

virtue of congressional delegation rather than inherent local

sovereignty."     Accordingly, the district court found that the

"creation of an entity such as the . . . Board through popular

election would not change the . . . Board's ultimate source of


                                        -22-
authority from a constitutional perspective."               The court deemed

this so because "neither the case law nor the historical practice

. . .   compels   a   finding   that   federal    appointment     necessarily

renders an appointee a federal officer."                  The district court

therefore   concluded    that   the    Board    is   a    territorial    entity

notwithstanding

        [t]he fact that the . . . Board's members hold office
        by virtue of a federally enacted statutory regime and
        are appointed by the President[,] [because this] does
        not vitiate Congress's express provisions for
        creation of the . . . Board as a territorial
        government entity that "shall not be considered to be
        a    department,     agency,    establishment,     or
        instrumentality of the Federal Government."

            After ruling that the Board is a "territorial entity and

its members are territorial officers," the district court finally

determined that "Congress had broad discretion to determine the

manner of selection for members of the . . . Board," which Congress

"exercised . . . in empowering the President with the ability to

both appoint and remove members from the . . . Board."                  On this

final   point,    the   district   court       observed    that   "[a]lthough

historical practice . . . indicates that Congress has required

Senate confirmation for certain territorial offices, nothing in

the Constitution precludes the use of that mechanism for positions

created under Article IV, and its use does not establish that

Congress was obligated to invoke it."



                                   -23-
              The district court was certainly correct that Article IV

conveys to Congress greater power to rule and regulate within a

territory than it can bring to bear within the fifty states.                       In

brief, within a territory, Congress has not only its customary

power, but also the power to make rules and regulations such as a

state government may make within its state.                    See U.S. Const.

art. IV, § 3, cl. 2; D.C. v. John R. Thompson Co., 346 U.S. 100,

106 (1953); Simms v. Simms, 175 U.S. 162, 168 (1899).                     As we will

explain, however, we do not view these expanded Article IV powers

as enabling Congress to ignore the structural limitations on the

manner in which the federal government chooses federal officers,

and we deem the Board Members -- save its ex officio member10 --

to be federal officers.

                                    DISCUSSION

       A.     The Territorial Clause Does Not Trump the Appointments
              Clause

              However    much   Article IV      may    broaden      the    reach   of

Congress's powers over a territory as compared to its power within

a    state,   this   case    presents     no   claim   that   the    substance     of

PROMESA's     numerous      rules   and   regulations     exceed      that    reach.


10  No Appointments Clause challenge has been brought concerning
the Governor of Puerto Rico, or the Governor's designee, who serves
as an ex officio Board member without voting rights. See 48 U.S.C.
§ 2121(e)(3). Our holding is therefore limited to the seven Board
Members appointed pursuant to 48 U.S.C. § 2121(e)(1)-(2).


                                        -24-
Instead, appellants challenge the way the federal government has

chosen   the     individuals   who    will    implement    those     rules   and

regulations.      This challenge trains our focus on the power of

Congress vis-à-vis the other branches of the federal government.

Specifically, the Board claims that Article IV effectively allows

Congress to assume what is otherwise a power of the President, and

to share within the two bodies of Congress a power only assigned

to the Senate.

            We    reject   this      notion    that     Article IV     enhances

Congress's capabilities in the intramural competitions established

by our divided system of government.            First, the Board seems to

forget -- and the district court failed to recognize and honor --

the ancient canon of interpretation that we believe is a helpful

guide to disentangle the interface between the Appointments Clause

and the Territorial Clause: generalia specialibus non derogant

(the "specific governs the general").                 See, e.g., Turner v.

Rogers, 564 U.S. 431, 452-53 (2011) (Thomas, J., dissenting)

(applying      this   canon    in     the     context     of   constitutional

interpretation in a conflict between the Due Process Clause and

the Sixth Amendment); Albright v. Oliver, 510 U.S. 266, 273-74

(1994) (plurality opinion).

            The Territorial Clause is one of general application

authorizing Congress to engage in rulemaking for the temporary


                                      -25-
governance of territories.           See Reid v. Covert, 354 U.S. 1, 14

(1957) (plurality opinion).          But such a general empowerment does

not extend to areas where the Constitution explicitly contemplates

a particular subject, such as the appointment of federal officers.

Nowhere does the Territorial Clause reference the subject matter

of federal appointments or the process to effectuate them.             On the

other hand, federal officer appointment is, of course, the raison

d'etre of the Appointments Clause.           It cannot be clearer or more

unequivocal that the Appointments Clause mandates that it be

applied to "all . . . Officers of the United States."             U.S. Const.

art II, § 2, cl. 2 (emphasis added).           Thus, we find in answering

the first question before us a prime candidate for application of

the specialibus     canon and for the strict enforcement of the

constitutional mandate contained in the Appointments Clause.

             Consider   next   the    Presentment   Clause   of   Article I,

Section 7.     Under that clause, a bill passed by both chambers of

Congress cannot become law until it is presented to, and signed

by, the President (or the President's veto is overridden).              U.S.

Const. art. I, § 7, cl. 2.       Surely no one argues that Article IV

should be construed so as to have allowed Congress to enact PROMESA

without presentment, or to have overridden a veto without the

requisite super-majority vote in both houses.            Nor does anyone

seriously argue that Congress could have relied on its plenary


                                      -26-
powers under Article IV to alter the constitutional roles of its

two respective houses in enacting PROMESA.

              Like the Presentment Clause, the Appointments Clause

constitutionally regulates how Congress brings its power to bear,

whatever the reach of that power might be.           The Appointments Clause

serves as one of the Constitution's important structural pillars,

one that was intended to prevent the "manipulation of official

appointments" -- an "insidious . . . weapon of eighteenth century

despotism."         Freytag   v.   Comm'r,     501 U.S. 868,    883    (1991)

(citations omitted); see also Edmond v. United States, 520 U.S.
651,   659    (1997).     The    Appointments      Clause   was    designed   "to

prevent[]      congressional       encroachment"      on    the     President's

appointment power, while "curb[ing] Executive abuses" by requiring

Senate confirmation of all principal officers.               Edmond, 520 U.S.

at 659.      It is thus universally considered "among the significant

structural safeguards of the constitutional scheme."                Id.

              It is true that another restriction that is arguably a

structural limitation on Congress's exercise of its powers -- the

nondelegation doctrine -- does bend to the peculiar demands of

providing     for   governance     within    the   territories.       In   normal

application, the doctrine requires that "when Congress confers

decisionmaking authority upon agencies," it must "lay down by

legislative act an intelligible principle to which the person or


                                      -27-
body authorized to [act] is directed to conform."            Whitman v. Am.

Trucking Ass'ns, 531 U.S. 457, 472 (2001) (quoting J.W. Hampton,

Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)).           Otherwise,

Congress has violated Article I, Section 1 of the Constitution,

which vests "[a]ll legislative Powers herein granted . . . in a

Congress of the United States."            Id.; see also U.S. Const. art.

I, § 1.      In connection with the territories, though, Congress can

delegate to territorial governments the power to enact rules and

regulations governing territorial affairs.             See John R. Thompson

Co., 346 U.S.   at   106   ("The    power   of   Congress   to   delegate

legislative power to a territory is well settled."); Cincinnati

Soap Co. v. United States, 301 U.S. 308, 321-23 (1937); see also

Simms, 175 U.S. at 168 ("In the territories of the United States,

Congress has the entire dominion and sovereignty, national and

local, Federal and state, and has full legislative power over all

subjects upon which the legislature of a state might legislate

within the state; and may, at its discretion, intrust that power

to the legislative assembly of a territory.").            The Supreme Court

has analogized the powers of Congress over the District of Columbia

and the territories to that of states over their municipalities.

See John R. Thompson Co., 346 U.S. at 109.                   In the state-

municipality context, "[a] municipal corporation . . . is but a

department of the State.          The legislature may give it all the


                                        -28-
powers such a being is capable of receiving, making it a miniature

State within its locality."            Barnes v. D.C., 91 U.S. 540, 544

(1875); see also John R. Thompson Co., 346 U.S. at 109 ("It would

seem then that on the analogy of the delegation of powers of self-

government and home rule both to municipalities and to territories

there is no constitutional barrier to the delegation by Congress

to the District of Columbia of full legislative power subject of

course to constitutional limitations to which all lawmaking is

subservient and subject also to the power of Congress at any time

to revise, alter, or revoke the authority granted.").                The Supreme

Court   has    also    made   clear   that,   in   delegating      power   to   the

territories, Congress can only act insofar as "other provisions of

the Constitution are not infringed."               Atl. Cleaners & Dyers v.

United States, 286 U.S. 427, 435 (1932).

              The     territorial     variations      on     the     traditional

restrictions of the nondelegation doctrine pose no challenge by

Congress to the power of the other branches.               Any delegation must

take the form of a duly enacted statute subject to the President's

veto.   Furthermore, the territorial exception to the nondelegation

doctrine strikes us as strongly implicit in the notion of a

territory as envisioned by the drafters of the Constitution.                    The

expectation was that territories would become states. See Downes

v. Bidwell, 182 U.S. 244, 380 (1901) (Harlan, J., dissenting).


                                       -29-
Hence, Congress had a duty -- at least a moral duty -- to manage

a transition from federal to home rule.             While the final delegation

takes place in the act of formally creating a state, it makes

evident sense that partial delegations of home-rule powers would

incrementally precede full statehood.              Accordingly, from the very

beginning, Congress created territorial legislatures to which it

delegated rule-making authority.            See, e.g., An Ordinance for the

Government of the Territory of the United States north-west of the

river Ohio (1787), ch. 8, 1 Stat. 50, 51 n.(a) (1789).

            None      of    these     justifications       for     limiting         the

nondelegation      doctrine      to   accommodate    one   of    Congress's        most

salient purposes in exercising its powers under Article IV applies

to the Appointments Clause.           Nor does the teaching of founding era

history.    To the contrary, the evidence suggests strongly that

Congress in 1789 viewed the process of presidential appointment

and Senate confirmation as applicable to the appointment by the

federal government of federal officers within the territories.

That first Congress passed several amendments to the Northwest

Ordinance   of     1787    "so   as   to   adopt   the   same    to    the    present

Constitution     of   the    United    States."      Id.   at    51.         One   such

conforming amendment eliminated the pre-constitutional procedure

for congressional appointment of officers within the territory and




                                        -30-
replaced it with presidential nomination and appointment "by and

with the advice and consent of the Senate."         Id. at 53.

          More difficult to explain is United States v. Heinszen,

206 U.S. 370, 384-85 (1907).          The actual holding in Heinszen

sustained tariffs on goods to the Philippines where the tariffs

were imposed first by the President and then thereafter expressly

ratified by Congress.        In sustaining those tariffs, the Court

stated that Congress could have delegated the power to impose the

tariffs to the President beforehand, citing United States v. Dorr,

195 U.S. 138 (1904), a case that simply held that Congress could

provide for criminal tribunals in the territories without also

providing for trial by jury.          Id. at 149.    Heinszen cannot be

explained as an instance of Congress enabling home rule in a

territory.   Rather,    it    seems   to   allow   Congress   to   delegate

legislative power to the President, citing the territorial context

as a justification.    Heinszen, though, has no progeny that might

shed light on how reliable it might serve as an apt analogy in the

case before us.   Moreover, Heinszen concerned a grant of power by

Congress, not a grab for power at the expense of the executive.

          For the foregoing reasons, we find in the nondelegation

doctrine no apt example to justify an exception to the application

of the Appointments Clause within the territories.            An exception

from the Appointments Clause would alter the balance of power


                                  -31-
within the federal government itself and would serve no necessary

purpose in the transitioning of territories to states.

           Further, the Board points us to Palmore v. United States,

411 U.S. 389 (1973).          That case arose out of Congress's exercise

of its plenary powers over the District of Columbia under Article

I, Section 8, Clause 17, powers which are fairly analogous to those

under Article IV.       See John R. Thompson Co., 346 U.S. at 105-09.

The Court held that Congress could create local courts -- like

state   courts     --   that    did   not     satisfy   the   requirements    of

Article III.     Palmore, 411 U.S. at 410.          The Board would have us

read Palmore as an instance of Congress's plenary powers over a

territory trumping the requirements of another structural pillar

of the Constitution.      We disagree.        The Court explained at length

how Article III itself did not require that all courts created by

Congress   satisfy      the    selection      and   tenure    requirements   of

Article III.     Id. at 407 ("It is apparent that neither this Court

nor Congress has read the Constitution as requiring every federal

question arising under the federal law, or even every criminal

prosecution for violating an Act of Congress, to be tried in an

Art. III   court    before      a   judge   enjoying    lifetime   tenure    and

protection against salary reduction.").             Rather, the requirements

of Article III are applicable to courts "devoted to matters of

national concern," id. at 408, and that local courts "primarily


                                       -32-
. . . concern[ed] . . . with local law and to serve as a local

court system" created by Congress pursuant to its plenary powers

are simply another example of those courts that did not fit the

Article III template (like state courts empowered to hear federal

cases, military tribunals, the Court of Private Land Claims, and

consular courts), id. at 404, 407, 408.     In short, Article III was

not trumped by Congress's creation of local courts pursuant to its

Article I    power.     Rather,    Article III   itself   accommodates

exceptions, and the local D.C. court system fits within the range

of those exceptions.    That there are courts in other territories

of the same ilk does not alter this analysis.       Palmore therefore

offers no firm ground upon which to erect a general Article IV

exception    to   separation-of-powers     stalwarts   such   as   the

Appointments Clause.

            Finally, nothing about the "Insular Cases"11 casts doubt

over our foregoing analysis.      This discredited12 lineage of cases,


11 De Lima v. Bidwell, 182 U.S. 1 (1901); Goetze v. United States,
182 U.S. 221 (1901); Dooley v. United States, 182 U.S. 222 (1901);
Armstrong v. United States, 182 U.S. 243 (1901); Downes, 182 U.S.
244; Huus v. New York & Porto Rico Steamship Co., 182 U.S. 392
(1901).
12  See, e.g., Christina Duffy Burnett, A Convenient Constitution?:
Extraterritoriality After Boumediene, 109 Colum. L. Rev. 973, 982
(2009) (noting the Insular Cases have "long been reviled" for
concluding that "the Constitution does not 'follow the flag'
outside the United States"); Jamal Greene, The Anticanon, 125 Harv.
L. Rev. 379, 437 (2011) (criticizing that "the Insular Cases relied
on Dred Scott as authority for the constitutional relationship

                                  -33-
which ushered the unincorporated territories doctrine, hovers like

a dark cloud over this case.        To our knowledge there is no case

even intimating that if Congress acts pursuant to its authority

under the Territorial Clause it is excused from conforming with

the Appointments Clause, whether this be by virtue of the "Insular

Cases" or otherwise.    Nor could there be, for it would amount to

the emasculation from the Constitution of one of its most important

structural pillars.    We thus have no trouble in concluding that

the   Constitution's   structural    provisions   are   not   limited   by

geography and follow the United States into its unincorporated



between Congress and acquired territories"); Andrew Kent,
Boumediene, Munaf, and the Supreme Court's Misreading of the
Insular Cases, 97 Iowa L. Rev. 101 (2011); Charles E.
Littlefield, The Insular Cases, 15 Harv. L. Rev. 169, 170 (1901)
("The Insular Cases, in the manner in which the results were
reached, the incongruity of the results, and the variety of
inconsistent views expressed by the different members of the court,
are, I believe, without a parallel in our judicial history.");
Gerald L. Neuman, Anomalous Zones, 48 Stan. L. Rev. 1197, 1221
(1996)   (observing    that   "the   colonialism   authorized    in
the Insular Cases . . . was not justified by either peculiar
necessity or consent"); Efrén Rivera Ramos, The Legal Construction
of American Colonialism: The Insular Cases (1901-1922), 65 Rev.
Jur. U.P.R. 225 (1996); Juan R. Torruella, The Insular Cases: The
Establishment of a Regime of Political Apartheid, 29 U. Pa. J.
Int'l L. 283 (2007); Adriel I. Cepeda Derieux, Note, A Most Insular
Minority: Reconsidering Judicial Deference to Unequal Treatment in
Light of Puerto Rico's Political Process Failure, 110 Colum. L.
Rev. 797 (2010); Lisa María Pérez, Note, Citizenship Denied: The
Insular Cases and the Fourteenth Amendment, 94 Va. L. Rev. 1029
(2008); see also José A. Cabranes, Puerto Rico: Colonialism as
Constitutional Doctrine, 100 Harv. L. Rev. 450 (1986) (reviewing
Juan R. Torruella, The Supreme Court and Puerto Rico: The Doctrine
of Separate and Unequal (1985)).

                                -34-
territories.       See Downes, 182 U.S. at 277 (Brown, J.) (noting that

"prohibitions [going] to the very root of the power of Congress to

act at all, irrespective of time or place" are operative in the

unincorporated territories).

              Notwithstanding this doctrine, appellant UTIER asks us

to go one step further and reverse the "Insular Cases."                   Although

there is a lack of enthusiasm for the perdurance of these cases,13

which have been regarded as a "relic from a different era," Reid,
354 U.S.   at   12,    and   which   Justice    Frankfurter     described    as

"historically and juridically, an episode of the dead past about

as unrelated to the world of today as the one-hoss shay is to the

latest     jet     airplane,"    Reid    v.    Covert     351 U.S. 487,    492

(1956)(Frankfurter, J., reserving judgment), we cannot be induced

to engage in an ultra vires act merely by siren songs.                    Not only

do we lack the authority to meet UTIER's request, but even if we

were writing on a clean slate, we would be required to stay our

hand when dealing with constitutional litigation if other avenues

of decision were available, and we believe there are in this case.

              In this respect, we are aided again by the Supreme

Court's decision in Reid, which although refusing to reverse the

"Insular      Cases"     outright,   provides     in    its   plurality    opinion



13    See supra note 12.


                                        -35-
instructive language that outlines the appropriate course we ought

to pursue in the instant appeal:

          The "Insular Cases" can be distinguished from the
          present cases in that they involved the power of
          Congress to provide rules and regulations to govern
          temporarily   territories   with  wholly   dissimilar
          traditions and institutions whereas here the basis
          for governmental power is American citizenship. . . .
          [I]t is our judgment that neither the cases nor their
          reasoning should be given any further expansion.

Reid, 354 U.S. at 14 (plurality opinion) (emphasis added); see

also Boumediene v. Bush, 553 U.S. 723, 765 (2008) ("Our basic

charter cannot be contracted away . . . .           The Constitution grants

Congress and the President the power to acquire, dispose of, and

govern territory, not the power to decide when and where its terms

apply.").

            The only course, therefore, which we are allowed in light

of Reid is to not further expand the reach of the "Insular Cases."

Accordingly, we conclude that the Territorial Clause and the

"Insular Cases" do not impede the application of the Appointments

Clause    in    an   unincorporated     territory,      assuming   all    other

requirements of that provision are duly met.

     B.     Board Members Are "Officers of the               United      States"
            Subject to the Appointments Clause

            We must now determine whether the Board Members qualify

within    the   rubric   of   "Officers      of   the   United   States,"   the

Appointments Clause's job description that marks the entry point


                                      -36-
for its coverage.     The district court determined that the Board

Members do not fall under such a rubric.           We disagree.

            We begin our analysis by turning to a triad of Supreme

Court decisions:     Lucia v. SEC, 138 S. Ct. 2044 (2018); Freytag,

501 U.S. 868; and Buckley v. Valeo, 424 U.S. 1 (1976).              From these

cases, we gather that the following "test" must be met for an

appointee to qualify as an "Officer of the United States" subject

to   the    Appointments    Clause:    (1)   the    appointee   occupies     a

"continuing"    position    established      by    federal   law;    (2)   the

appointee    "exercis[es]    significant      authority";    and     (3)   the

significant authority is exercised "pursuant to the laws of the

United States."     See Lucia, 138 S. Ct. at 2050-51; Freytag, 501
U.S. at 881; Buckley, 424 U.S. at 126.              In our view, the Board

Members readily meet these requirements.

            First, Board Members occupy "continuing positions" under

a federal law since PROMESA provides for their appointment to an

initial term of three years and they can thereafter be reappointed

and serve until a successor takes office.           48 U.S.C. § 2121(e)(5)

(A), (C)-(D).     The continuity of the Board Members' position is

fortified by the provision that only the President can remove them

from office and then only for cause.              Id. § 2121(e)(5)(B).     In

fact, the Board Members' term in office could well extend beyond

three years, as PROMESA stipulates that the Board will continue in


                                      -37-
operation until it certifies that the Commonwealth government has

met various fiscal objectives "for at least 4 consecutive fiscal

years."   Id. § 2149(2).

             Second, the Board Members plainly exercise "significant

authority."     For example, PROMESA empowers the Board Members to

initiate and prosecute the largest bankruptcy in the history of

the United States municipal bond market, see Yasmeen Serhan, Puerto

Rico   Files    for   Bankruptcy,    The     Atlantic      (May   3,    2017),

https://www.theatlantic.com/news/archive/2017/05/puerto-rico-

files-for-bankruptcy/525258/, with the bankruptcy power being a

quintessential federal subject matter, see U.S. Const. art. I,

§ 8, cl. 4 ("The Congress shall have Power . . . [t]o establish

uniform Laws on the subject of Bankruptcies throughout the United

States.").     The Supreme Court recently reminded the Commonwealth

government of the bankruptcy power's exclusive federal nature in

Franklin Cal. Tax-Free Trust, 136 S. Ct. at 1938.

             The Board Members' federal authority includes the power

to veto, rescind, or revise Commonwealth laws and regulations that

it deems inconsistent with the provisions of PROMESA or the fiscal

plans developed pursuant to it.          See 48 U.S.C. § 2144 ("Review of

activities to ensure compliance with fiscal plan.").                 Likewise,

the Board showcases what can be construed as nothing but its

significant     authority   when    it     rejects   the    budget     of   the


                                    -38-
Commonwealth or one of its instrumentalities, see id. § 2143

("Effect of finding of noncompliance with budget"); when it rules

on the validity of a fiscal plan proposed by the Commonwealth, id.

§ 2141(c)(3); when it issues its own fiscal plan if it rejects the

Commonwealth's proposed plan, id. § 2141(d)(2) (authorizing the

Board to develop a "Revised Fiscal Plan"); and when it exercises

its sole discretion to file a plan of adjustment for Commonwealth

debt, id. § 2172(a) ("Only the Oversight Board . . . may file a

plan of adjustment of the debts of the debtor.").          The Board can

only employ these significant powers because a federal law so

provides.

             Moreover, Board Members' investigatory and enforcement

powers, as carried out collectively by way of the Board, exceed or

are at least equal to those of the judicial officers the Supreme

Court found to be "Officers of the United States" in Lucia. See

138   S.    Ct.   at   2053.   There,   the   Supreme   Court   held   that

administrative law judges are "Officers of the United States," in

part, because they can receive evidence at hearings and administer

oaths.      Id.   PROMESA grants the Board Members the same right and

more.      See 48 U.S.C. § 2124(a); id. § 2124(b) ("Any member . . .

of the Oversight Board may, if authorized by the Oversight Board,

take any action that the Oversight Board is authorized to take by

this section."); id. § 2124(c) ("Obtaining official data"); id.


                                   -39-
§ 2124(f) ("Subpoena power").          In short, the Board Members enjoy

"significant discretion" as they carry out "important functions,"

Freytag, 501 U.S. at 881, under a federal law -- qualities that

the Supreme Court has considered for decades as the birthmark of

federal officers who are subject to the Appointments Clause.

            Third,    the   Board   Members'    authority     is   exercised

"pursuant to the laws of the United States."           The Board Members

trace their authority directly and exclusively to a federal law,

PROMESA.    That federal law provides both their authority and their

duties.    Essentially everything they do is pursuant to federal law

under which the adequacy of their performance is judged by their

federal master.       And this federal master serves in the seat of

federal power, not San Juan.           The Board Members are, in short,

more like Roman proconsuls picked in Rome to enforce Roman law and

oversee territorial leaders than they are like the locally selected

leaders that Rome allowed to continue exercising some authority.

See, e.g., Louis J. Sirico, Jr., The Federalist and the Lessons of

Rome, 75 Miss. L.J. 431, 484 (2006); Dávila Asks House for Reily

Inquiry, N.Y. Times (Apr. 5, 1922), https://timesmachine.nytimes.

com/timesmachine/1922/04/05/112681107.pdf. (comparing the then-

appointed Governor of Puerto Rico to a Roman proconsul)

            The United States makes two arguments in support of the

district    court's    opinion   and    PROMESA's   current    appointments


                                    -40-
protocol that warrant our direct response at this point.                First,

the United States argues that historical precedent suggests the

inapplicability of the Appointments Clause to the territories.

Second, the United States contends that if we find for appellants,

such   a   ruling   will   invalidate    the   present-day   democratically

elected    local    governments     of   Puerto    Rico   and    the     other

unincorporated      territories     because     the   officers     of     such

governments took office without the Senate's advice and consent.

We reject each argument in turn.

            The relevant historical precedents of which we are aware

lead us to a different conclusion than that claimed by the United

States.    Excepting the short period during which Puerto Rico was

under military administration following the Spanish-American War,

the major federal appointments to Puerto Rico's civil government

throughout the first half of the 20th century all complied with

the Appointments Clause.

            Beginning in 1900 with the Foraker Act, the Governor of

Puerto Rico was to be nominated by the President and confirmed by

the Senate to a term of four years "unless sooner removed by the

President."      An Act temporarily to provide revenues and a civil

government for Porto Rico, ch. 191, 31 Stat. 77, 81 (1900).               The

Foraker    Act   also   mandated   presidential    nomination    and    Senate

confirmation of the members of Puerto Rico's "Executive Council"


                                    -41-
(which assumed the dual role of executive cabinet and upper chamber

of   the   territorial   legislature).      Id.   The    Executive    Council

consisted of a secretary, an attorney general, a treasurer, an

auditor,    a   commissioner   of   the    interior,    a    commissioner    of

education, and five other persons "of good repute."                  Id.     In

addition, the Foraker Act also subjected the justices of the Puerto

Rico Supreme Court, along with the marshal and judge of the

territorial U.S. District Court for the District of "Porto" Rico,

to the strictures of the Appointments Clause.           Id.    Even the three

members of a commission established to compile and revise the laws

of "Porto" Rico were made subject to the Appointments Clause.               Id.

            The Foraker Act regime lasted until 1917, when Congress

passed the Jones-Shafroth Act.            See An Act to provide a civil

government for Porto Rico, ch. 145, 39 Stat. 951 (1917).                   Here

again, Congress provided for all key appointments by Washington to

Puerto Rico's territorial government to meet the Appointments

Clause: the governor, attorney general, commissioner of education,

supreme court justices, district attorney, U.S. marshal, and U.S.

territorial district judge were to be appointed by the President

with the advice and consent of the Senate.             Id.    In sum, between

1900 and 1947 -- the last time the Island had a federally-selected

Governor -- each of the presidentially appointed Governors of




                                    -42-
Puerto Rico acquired their office after receiving the Senate's

blessing.14

          As   the   United   States   would   have   it,   Congress's

requirement of Senate confirmation for presidential nominees in

all of the aforementioned contexts was mere voluntary legislative

surplusage.    This position, however, directly contravenes the

published opinions of the United States' own Office of Legal

Counsel issued as recently as 2007.     See "Officers of the United

States Within the Meaning of the Appointments Clause," 31 Op.

O.L.C. 73, 122 (2007) ("[A]n individual who will occupy a position

to which has been delegated by legal authority a portion of the

sovereign powers of the federal government, which is 'continuing,'

must be appointed pursuant to the Appointments Clause."); see also

Jennifer L. Mascott, Who Are "Officers of the United States", 70

Stan. L. Rev. 443, 564 (2018) ("Extensive evidence suggests that



14 The early appointments to high-level office in the territorial
governments of the Philippines, Guam, and the Virgin Islands also
conformed with the Appointments Clause. See Organic Act of Guam
of 1950, § 6, 64 Stat. 512 (1950) (providing that the Governor of
Guam "shall be appointed by the President, by and with the advice
and consent of the Senate of the United States"); Organic Act of
Virgin Islands, § 20, 49 Stat. 1807 (1936) (providing for the
presidential nomination and Senate confirmation of the Governor,
who will then be under supervision of the Secretary of the
Interior). Even the Panama Canal Zone, during its period under
United States control, had a Governor appointed by the President
"by and with the advice of the Senate." See Panama Canal Act, 37
Stat. 560 (1912).


                                -43-
the original public meaning of 'officer' in Article II includes

all federal officials with responsibility for an ongoing statutory

duty.").     At a minimum, the United States' posture runs head

against    the     sound    principle    of    legislative    interpretation

bordering on dogma that "'[l]ong settled and established practice

is a consideration of great weight in proper interpretation of

constitutional provisions' regulating the relationship between

Congress and the President."            NLRB v. Noel Canning, 134 S. Ct.
2550, 2559 (2014) (citing The Pocket Veto Case, 279 U.S. 655, 689

(1929)).     Furthermore, the United States fails to support its

assertion with legislative history or other evidence establishing

that   Congress's    largely     consistent    adherence     to   Appointments

Clause     procedures      in   appointing     territorial    officials     was

gratuitous.      Lacking such an explanation, we believe it is more

probable    that    Congress    was   simply    complying    with    what   the

Constitution     requires.       Furthermore,    that   largely     consistent

compliance with Appointment Clause procedures in hundreds if not

thousands of instances over two centuries belies any claim that

adherence to those procedures impedes Congress's exercise of its

plenary powers within the territories.

            The United States, as well as the Board, also point to

the manner in which Congress has for centuries allowed territories

to elect territorial officials, including for example the governor


                                      -44-
of Puerto Rico since 1947.          See An Act to amend the Organic Act

of Puerto Rico, ch. 490, 61 Stat. 770 (1947).                 Congress created

many of these territorial positions and they were filled not

through    presidential      nomination     and    Senate   confirmation,    but

rather by elections within the territory.             The Board's basic point

(and the United States' basic point as well) is this:                If we find

that the Board Members must be selected by presidential nomination

and Senate confirmation, then that would mean that, for example,

all   elected   territorial     governors      and   legislators     have    been

selected in an unconstitutional manner.

             We disagree.     The elected officials to which the Board

and the United States point -- even at the highest levels -- are

not federal officers.        They do not "exercise significant authority

pursuant to the laws of the United States."             See Lucia, 138 S. Ct.

at 2051; Freytag, 501 U.S. at 881; Buckley, 424 U.S. at 126; see

also United States v. Germaine, 99 U.S. 508, 511-12 (1878).

Rather, they exercise authority pursuant to the laws of the

territory.      Thus, in Puerto Rico for example, the Governor is

elected by the citizens of Puerto Rico, his position and power are

products   of   the   Commonwealth's        Constitution,    see    Puerto   Rico

Const. art. IV, and he takes an oath similar to that taken by the

governor   of   a   state,    id.   § 16;    see   also,    e.g.,   N.Y.   Const.




                                      -45-
art. XIII, § 1; Ala. Const. art. XVI, § 279; N.H. Const. pt. II,

art. 84.

             It is true that the Commonwealth laws are themselves the

product of authority Congress has delegated by statute.                      See

Puerto Rico v. Sánchez Valle, 136 S. Ct. 1863, 1875 (2016).                  So

the   elected     Governor's      power    ultimately     depends       on   the

continuation of a federal grant.           But that fact alone does not

make the laws of Puerto Rico the laws of the United States, else

every claim brought under Puerto Rico's laws would pose a federal

question.     See Viqueira v. First Bank, 140 F.3d 12, 19 (1st Cir.

1998) ("[T]he plaintiffs' complaint alleges manifold claims under

Puerto Rico law, but it fails to assert any claim arising under

federal law.     Accordingly, no jurisdiction lies under 28 U.S.C.

§ 1331."); Everlasting Dev. Corp. v. Sol Luis Descartes, 192 F.2d
1, 6 (1st Cir. 1951) ("Of course, in so far as the controversy

relates to the construction of an insular [Puerto Rico] tax

exemption statute, that is not a federal question.").

      C.    The Board Members are Principal Officers of the United
            States

             Having   concluded   that    the   Board   Members   are    indeed

United States officers, we now turn to the specific means by which

they must be appointed pursuant to the Appointments Clause.                  If

the officer is a "principal" officer, the only constitutional

method of appointment is by the President, by and with the advice

                                    -46-
and consent of the Senate.         U.S. Const. Art. II, § 2, cl. 2;

Edmond, 520 U.S. at 659.        But when an officer is "inferior,"

Congress may choose to vest the appointment in the President alone,

the courts, or a department head.       Edmond, 520 U.S. at 660; U.S.

Const. Art. II, § 2, cl. 2.     And the Board argues (but we do not

decide)   that   the   President     appointed   the   Board   Members

notwithstanding the restricted choice from congressional lists.

          In Morrison v. Olson, the Supreme Court held that an

independent counsel was an "inferior" officer because she was

subject to removal by the attorney general and because she had

limited duties, jurisdiction, and tenure, among other factors.

487 U.S. 654, 671-672 (1988).    More than a decade later, the Court

held that an "inferior" officer was one "whose work is directed

and supervised at some level by others who were appointed by

Presidential nomination with the advice and consent of the Senate."

Edmond, 520 U.S. at 663.   Our circuit later squared the two cases

by holding that Edmond's supervision test was sufficient, but not

necessary.15   See United States v. Hilario, 218 F.3d 19, 25 (1st


15  There has been long-lasting confusion as to whether Morrison
is still good law. See NLRB v. SW Gen., Inc., 137 S. Ct. 929, 947
(2017) (Thomas, J., concurring) ("Although we did not explicitly
overrule Morrison in Edmond, it is difficult to see how Morrison's
nebulous approach survived our opinion in Edmond."); Akhil Reed
Amar, Intratextualism, 112 Harv. L. Rev. 747, 810, 811 (1999)
(arguing that Morrison provided "a doctrinal test good for one day
only" and that in Edmond the Supreme Court "apparently abandoned
Morrison's ad hoc test"); but see In re Grand Jury Investigation,

                                 -47-
Cir. 2000).       Therefore, inferior officers are those who are

directed and supervised by a presidential appointee; otherwise,

they "might still be considered inferior officers if the nature of

their work suggests sufficient limitations of responsibility and

authority."     Id.

           The Board Members clearly satisfy the Edmond test.             They

are answerable to and removable only by the President and are not

directed   or   supervised   by   others   who   were    appointed   by   the

President with Senate confirmation.           48 U.S.C. § 2121(e)(5)(B);

Edmond, 520 U.S. at 663.          Considering the additional Morrison

factors does not change the calculus.          Though the Board Members'

tenure "is 'temporary' in the sense that [they are] appointed

essentially to accomplish a single task, and when that task is

over the [Board] is terminated," Morrison, 487 U.S. at 672, the

Board's vast duties and jurisdiction are insufficiently limited.

Significantly,    while   the   independent    counsel    in   Morrison   was


315 F. Supp. 3d 602, 640 (D.D.C. 2018) (considering the Morrison
factors in determining that special counsel is an inferior officer
of the United States).    More recently, in Free Enter. Fund v.
Public Co. Accounting Oversight Bd., the Supreme Court held that
members of the Public Company Accounting Oversight Board, who were
supervised by the SEC, were inferior officers. 561 U.S. 477, 510
(2010). In so doing, the Court cited Edmond for the proposition
that "[w]hether one is an 'inferior' officer depends on whether he
has a superior." Id. However, the Edmond language has already
been analyzed by this court and reconciled with Morrison. Because
Free Enterprise does not explicitly overrule Morrison, it does not
affect our precedent.


                                   -48-
unable to "formulate policy for the Government or the Executive

Branch," PROMESA explicitly grants such authority.           See 48 U.S.C.

§ 2144(b)(2).      And whereas the jurisdiction of the independent

counsel was limited, Morrison, 487 U.S. at 672, the Board's

authority spans across the economy of Puerto Rico -- a territory

with a population of nearly 3.5 million -- overpowering that of

the   Commonwealth's   own    elected    officials.    Under   Edmond    and

Morrison,    the   Board   Members      are   "principal"   United   States

officers.    See Hilario, 218 F.3d at 25.          They therefore should

have been appointed by the President, by and with the advice and

consent of the Senate.       Art. II, § 2, cl.2.

                                THE REMEDY

            Having concluded that the process PROMESA provides for

the appointment of Board Members is unconstitutional, we are left

to determine the relief to which appellants are entitled.               Both

Aurelius and the UTIER ask that we order dismissal of the Title

III petitions that the Board filed to commence the restructuring

of Commonwealth debt.        In doing so, appellants suggest that we

ought to deem invalid all of the Board's actions until today and

that this case does not warrant application of the de facto officer

doctrine.    It would then be on a constitutionally reconstituted

Board, they say, to ratify or not ratify the unconstitutional

Board's actions.     Appellants also request that we sever from 48


                                     -49-
U.S.C. § 2121(e) the language that authorizes the Board Members'

appointment without Senate confirmation.

            There is no question but that in fashioning a remedy to

correct the constitutional violation we have found it is unlikely

that a perfect solution is available.      In choosing among potential

options, we ought to reduce the disruption that our decision may

cause.     But we are readily aided by several factors in this

respect.

            First, PROMESA itself contains an express severability

clause, stating as follows:

          Except as provided in subsection (b) [regarding
          uniformity of similarly situated territories], if any
          provision of this chapter or the application thereof
          to any person or circumstance is held invalid, the
          remainder of this chapter, or the application of that
          provision to persons or circumstances other than those
          as to which it is held invalid, is not affected
          thereby, provided that subchapter III is not severable
          from subchapters I and II, and subchapters I and II
          are not severable from subchapter III.

48 U.S.C. § 2102.

            Such a clause "creates a presumption that Congress did

not intend the validity of the statute in question to depend on

the validity of [a] constitutionally offensive provision."       Alaska

Airlines, Inc. v. Brock, 480 U.S. 678, 686 (1987).

            Severability in this instance is especially appropriate

because    Congress,   within   PROMESA,   has   already   provided   an

alternative appointments mechanism, at least as to six of the Board

                                  -50-
Members.        PROMESA    directs    that       if   the    mechanism     we    found

unconstitutional      is     not    employed,         "[w]ith    respect    to     the

appointment of a Board member . . . such an appointment shall be

by and with the advice and consent of the Senate, unless the

President appoints an individual from a list, . . . in which case

no Senate confirmation is required."                  48 U.S.C. § 2121(e)(2)(E)

(emphasis added).

              Accordingly,    we     hold    that      the    present    provisions

allowing the appointment of Board Members in a manner other than

by presidential nomination followed by the Senate's confirmation

are invalid and severable.           We do not hold invalid the remainder

of the Board membership provisions, including those providing the

qualifications for office and for appointment by the President

with the advice and consent of the Senate.

              Second, we reject appellants' invitation to dismiss the

Title III petitions and cast a specter of invalidity over all of

the Board's actions until the present day.                    To the contrary, we

find   that    application     of    the    de    facto      officer    doctrine    is

especially appropriate in this case.

              An ancient tool of equity, the de facto officer doctrine

"confers validity upon acts performed by a person acting under the

color of official title even though it is later discovered that

the legality of that person's appointment . . . to office is


                                       -51-
deficient."     Ryder v. United States, 515 U.S. 179, 180 (1995)

(citing Norton v. Shelby Cnty., 118 U.S. 425, 440 (1886)); see

also Note, The De Facto Officer Doctrine, 63 Colum. L. Rev. 909,

909 n.1 (1963) ("The first reported case to discuss the concept of

de facto authority was The Abbe of Fountaine, 9 Hen. VI, at 32(3)

(1431).").     A de facto officer is "one whose title is not good in

law, but who is in fact in the unobstructed possession of an office

and discharging its duties in full view of the public, in such

manner   and   under   such   circumstances   as   not   to   present   the

appearance of being an intruder or usurper."       Waite v. Santa Cruz,

184 U.S. 302, 323 (1902).      Our sister court for the D.C. Circuit

has described the doctrine as "protect[ing] citizens' reliance on

past government actions and the government's ability to take

effective and final action."       Andrade v. Lauer, 729 F.2d 1475,

1499 (D.C. Cir. 1984).

             Here, the Board Members were acting with the color of

authority -- namely, PROMESA -- when, as an entity, they decided

to file the Title III petitions on the Commonwealth's behalf, a

power squarely within their lawful toolkit.              And there is no

indication but that the Board Members acted in good faith in moving

to initiate such proceedings.       See Leary v. United States, 268
F.2d 623, 627 (9th Cir. 1959).     Moreover, the Board Members' titles

to office were never in question until our resolution of this


                                  -52-
appeal.

           Other considerations further counsel for our application

of the de facto officer doctrine.         We fear that awarding to

appellants the full extent of their requested relief will have

negative consequences for the many, if not thousands, of innocent

third parties who have relied on the Board's actions until now.

In addition, a summary invalidation of everything the Board has

done since 2016 will likely introduce further delay into a historic

debt restructuring process that was already turned upside down

once before by the ravage of the hurricanes that affected Puerto

Rico in September 2017.       See Stephanie Gleason, Puerto Rico's

Bankruptcy Delayed, Moved to New York Following Hurricane María,

The   Street   (Sept. 26,   2017),   https://www.thestreet.com/story/

14320965/1/puerto-rico-s-bankruptcy-delayed-moved-to-new-york-

following-hurricane-maria.html.       At a minimum, dismissing the

Title III petitions and nullifying the Board's years of work will

cancel out any progress made towards PROMESA's aim of helping

Puerto Rico "achieve fiscal responsibility and access to the

capital markets." 48 U.S.C. § 2121(a).

           We therefore decline to order dismissal of the Board's

Title III petitions.    Our ruling, as such, does not eliminate any

otherwise valid actions of the Board prior to the issuance of our

mandate in this case.   In so doing, we follow the Supreme Court's


                                 -53-
exact approach in Buckley, 424 U.S. at 1, which involved an

Appointments Clause challenge to the then recently formed Federal

Election Commission.       Although the Court held that the Commission

was in fact constituted in violation of the Appointments Clause,

id. at 140, it nonetheless found that such a constitutional

infirmity did "not affect the validity of the Commission's . . .

past acts," id. at 142.       We conclude the same here and find that

severance    is   the   appropriate    relief   to     which   appellants   are

entitled after they successfully and "timely challenge[d] . . .

the constitutional validity of" the Board Members' appointment.

Ryder, 515 U.S. at 182-83.

             Finally, our mandate in these appeals shall not issue

for 90 days, so as to allow the President and the Senate to validate

the currently defective appointments or reconstitute the Board in

accordance    with   the   Appointments      Clause.     Cf.   Weinberger   v.

Romero-Barceló, 456 U.S. 305, 312-313 (1982).              During the 90-day

stay period, the Board may continue to operate as until now.

                                CONCLUSION

             In sum, we hold that the Board Members (other than the

ex officio Member) must be, and were not, appointed in compliance

with the Appointments Clause.          Accordingly, the district court's

conclusion to the contrary is reversed.              We direct the district

court to enter a declaratory judgment to the effect that PROMESA's


                                      -54-
protocol for the appointment of Board Members is unconstitutional

and must be severed.     We affirm, however, the district court's

denial   of    appellants'   motions   to   dismiss   the   Title III

proceedings.   Each party shall bear its own costs.

          So ordered.

          Reversed in part and Affirmed in part.




                                -55-